DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to filling filed on September 4th,2020.
Claims 1-20 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 was filed. The submission
is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure
statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-8, 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holder (US Pat. No. 20200168104).

As per Claim 1, Holder teaches A method of providing an indication identifying a flight as including or not including a flight path deviation, the method comprising: receiving, by a computing system, flight data associated with a flight, the flight data comprising a plurality of coordinates indicating a location of an aircraft at a plurality of times during the flight (Holder, see at least [0035] “The flight deck system 112 then uses the relevant data to: (1) present an interactive timeline including a waypoint list and corresponding timing data for the aircraft to reach each waypoint, and including user-selectable icons representing alerts/notifications, user-configured reminders, and/or checklists associated with particular times and corresponding locations on the timeline; (2) present a navigation/map display including color-coded graphical elements to emphasize an active segment of a current flight path and toggle-functionality for toggling between a three-dimensional graphical display of a current location of the aircraft and current surroundings (as associated with the current flight plan) and a top-down, “bird's eye view” graphical display of the current location of the aircraft and current surroundings”); 
classifying, by a flight analysis module of the computing system, a plurality of time intervals of the flight by applying a convolutional neural network algorithm to subsets of the plurality coordinates corresponding to each time interval of the plurality of time intervals to determine that the time interval includes or does not include at least one flight path deviation (Holder, see at least [0031] in which the computing device 102 is capable of storing, maintaining, and executing an application configured to determine and present flight data analysis, including flight planning, flight deviation analysis, navigation data, map data, or similar.)
 identifying, by the flight analysis module, the flight as including at least one flight path deviation if at least one of the time intervals is classified as including the at least one flight path deviation (Holder, see at least Fig. 6 where the integrated interactive GUI 600 includes on the map GUI 604 a graphical depiction of a weather pattern 608 threatening the flight path 610 and a weather alert graphical element 612, overlaid over the map GUI 604. The weather alert graphical element 612 includes a selectable button 614 to allow a user to view automatically generated flight path deviation recommendations calculated by the system (e.g., flight path deviation processor 128) due to the threatening weather pattern 608.);
 and providing, by the computing system, an indication identifying the flight as including at least one flight path deviation to a second computing system in response to identifying the flight as including at least one flight path deviation (Holder, see at least Fig. 12, where the mining flight plan data can comprise multiple aircrafts systems and is able to identify a sensed deviation as well as aircraft failure deviation and non-sensed deviation.)

As per claim 2, Holder teaches The method of claim 1, further comprising generating a digital flight path image of the flight data, the digital flight path image containing a flight path of the plurality of coordinates (Holder, see at least FIG.4, where digital flight image is presented of the aircraft and its current location and trajectories.)

As per claim 3, Holder teaches The method of claim 2, further comprising dividing the flight path into a plurality of flight path segments representing portions of the flight path lying within a time window, wherein the subsets of the plurality of coordinates corresponding to each time interval correspond to the flight path segments (Holder, see at least Fig. 4 where digital flight image is presented of the aircraft and its current location and trajectories as well as waypoints of time intervals associated with flight path ).

As per claim 4, Holder teaches The method of claim 3, wherein the classifying of the plurality of time intervals of the flight includes determining that a portion of the plurality of time intervals include at least one flight path deviation that comprises a holding pattern (Holder, see at least [0058] “The icons may include, without limitation: official notifications and/or alerts based on external data and flight conditions (e.g., severe weather conditions, “hold” reminder data associated with a required holding pattern at a particular waypoint represented on the timeline, airport change data requiring a change to a planned destination or stopover airport, special-use airspace data, departure delay data, and arrival delay data).”).

As per claim 5, Holder teaches The method of claim 4, further comprising, responsive to the determining that the portion of the plurality of time intervals include the holding pattern, determining, by the flight analysis module, a duration of the holding pattern by identifying a number of the time intervals that are classified to include the holding pattern (Holder, see at least see at least [0051] “The timeline module 216 is further configured to correlate each of the plurality of waypoint graphical elements, course data item graphical elements, and notification data item graphical elements to a corresponding, calculated time value. The time value represents the time that the aircraft should take to reach the item represented by the graphical element. The timeline module 216 is configured to either calculate an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions and/or retrieve the information from another aircraft system (e.g., the time values for the waypoints may be calculated by the timeline module or calculated by, and obtained from, the FMS).”).

As per claim 6, Holder teaches The method of claim 2, wherein the plurality of coordinates includes planned flight coordinates indicating planned locations of the aircraft at the plurality of times during the flight, wherein the planned locations represent a planned flight path also contained in the digital flight path image. (Holder, see at least Fig.4, where digital flight image is presented of the aircraft and its current location, past location, and trajectories.)

As per claim 7, Holder teaches The method of claim 6, wherein the classifying of each of the plurality of time intervals determines that the flight path interval includes or does not include at least one of two flight path deviations comprising the holding pattern and a detour where the flight path deviates from the planned flight path (Holder, see at least Fig. 8 where GUI 808 shows a lateral flight path deviation recommendation 812 and the second deviation recommendation GUI 808 shows a vertical flight path deviation recommendation 814. The first deviation recommendation GUI 808 shows that fuel remaining from accepting the deviation recommendation increases from 2 h 4 m to 2 h 14 m and shows that estimated travel decreases from 2 h 42 m to 2 h 30 m. The second deviation recommendation GUI 810 shows that fuel remaining from accepting the deviation recommendation decreases from 2 h 4 m to 1 h 45 m and shows that estimated travel increases from 2 h 42 m to 3 h 1 m.) 

As per claim 8, Holder teaches The method of claim 1, further comprising: receiving, by the computing system, flight data associated with a plurality of additional flights, the flight data comprising a plurality of sets of coordinates indicating locations of aircraft during the additional flights;  (Holder, see at least Fig. 4 and Fig. 5 in which flight data is shown and in which comprises of a plurality of positions indicating locations of the aircraft during the flight.)
classifying, by the flight analysis module, a plurality of time intervals of each of the additional flights by successively applying the plurality of filters of the convolutional neural network algorithm to subsets of the plurality of sets of coordinates corresponding to each time interval of the plurality of time intervals of each of the additional flights, to determine that the time interval includes or does not include the at least one flight path deviation; (Holder, see at least [0031] in which the computing device 102 is capable of storing, maintaining, and executing an application configured to determine and present flight data analysis, including flight planning, flight deviation analysis, navigation data, map data, or similar.)
and identifying, by the flight analysis module, each flight of the plurality of additional flights as including the at least one flight path deviation if at least one of the time intervals in the additional flight is classified as including the at least one path deviation, wherein the indication identifies the each of the additional flights as including or not including the at least one flight path deviation. (Holder, see at least Fig. 6 where the integrated interactive GUI 600 includes on the map GUI 604 a graphical depiction of a weather pattern 608 threatening the flight path 610 and a weather alert graphical element 612, overlaid over the map GUI 604. The weather alert graphical element 612 includes a selectable button 614 to allow a user to view automatically generated flight path deviation recommendations calculated by the system (e.g., flight path deviation processor 128) due to the threatening weather pattern 608.)

As per Claim 11, Holder teaches The method of claim 1, wherein each coordinate of the plurality of coordinates comprises a first coordinate indicating a latitude of the aircraft, a second coordinate indicating a latitude of the aircraft, and a third coordinate indicating a timestamp in which the aircraft was at the latitude and the longitude during the flight, wherein boundaries of the pluralities of time intervals are determined based on the timestamps within the plurality of coordinates. (Holder, see at least fig. 10 where the display shows the latitude and magnitude as well as the time stamp of waypoints associated with any possible deviation on the flight path).

As per Claim 12, Holder teaches A method of providing an indication identifying a flight as including or not including a flight path deviation, the method comprising: receiving, by a computing system, flight data associated with a flight, the flight data comprising a plurality of coordinates indicating locations of an aircraft during the flight; (Holder, see at least Fig. 4 and Fig. 5 in which flight data is shown and in which comprises of a plurality of positions indicating locations of the aircraft during the flight.)
dividing, by a flight analysis module of the computing system, the flight data into a plurality of subsets, each of the subsets associated with a flight interval of the flight, wherein flight interval has a first end indicating a first location of the aircraft at a first time within the flight interval and a second end indicating a second location of the aircraft at a second time within the flight interval; (Holder, see at least [0031] in which the computing device 102 is capable of storing, maintaining, and executing an application configured to determine and present flight data analysis, including flight planning, flight deviation analysis, navigation data, map data, or similar.)
characterizing, by the flight analysis module, each of the flight intervals by successively applying a plurality of filters of a convolutional neural network algorithm to each of the plurality of subsets to determine that the flight interval includes or does not include at least one flight path deviation; (Holder, see at least [0031] in which the computing device 102 is capable of storing, maintaining, and executing an application configured to determine and present flight data analysis, including flight planning, flight deviation analysis, navigation data, map data, or similar.)
providing, by the computing system, an indication that the flight either includes or does not include the at least one flight path deviation based the characterization of each flight interval to a second computing system. (Holder, see at least Fig. 12. Where the mining flight plan data can comprise multiple aircrafts systems and is able to identify a sensed deviation as well as aircraft failure deviation and non-sensed deviation.).

As per claim 13, Holder teaches The method of 12, wherein the characterizing each of the flight intervals includes determining that the flight interval includes or does not include at least one flight path deviation comprising a holding pattern. (Holder, see at least [0058] “The icons may include, without limitation: official notifications and/or alerts based on external data and flight conditions (e.g., severe weather conditions, “hold” reminder data associated with a required holding pattern at a particular waypoint represented on the timeline, airport change data requiring a change to a planned destination or stopover airport, special-use airspace data, departure delay data, and arrival delay data).”).

As per claim 14, Holder teaches The method of 13, further comprising, responsive to determining that some of the flight intervals include the holding pattern, calculating, by the flight analysis module, a duration of the holding pattern by determining a number of the flight intervals that include the holding pattern. (Holder, see at least see at least [0051] “The timeline module 216 is further configured to correlate each of the plurality of waypoint graphical elements, course data item graphical elements, and notification data item graphical elements to a corresponding, calculated time value. The time value represents the time that the aircraft should take to reach the item represented by the graphical element. The timeline module 216 is configured to either calculate an estimated flight time to reach each of the plurality of waypoints, course data items, and the upcoming conditions and/or retrieve the information from another aircraft system (e.g., the time values for the waypoints may be calculated by the timeline module or calculated by, and obtained from, the FMS).”).

As per claim 15, Holder teaches The method of 12, wherein the characterizing each of the flight intervals includes determining that the flight interval includes or does not include at least one flight path deviation comprising a detour. (Holder, see at least Fig. 8 where GUI 808 shows a lateral flight path deviation recommendation 812 and the second deviation recommendation GUI 808 shows a vertical flight path deviation recommendation 814. The first deviation recommendation GUI 808 shows that fuel remaining from accepting the deviation recommendation increases from 2 h 4 m to 2 h 14 m and shows that estimated travel decreases from 2 h 42 m to 2 h 30 m. The second deviation recommendation GUI 810 shows that fuel remaining from accepting the deviation recommendation decreases from 2 h 4 m to 1 h 45 m and shows that estimated travel increases from 2 h 42 m to 3 h 1 m.)

As per claim 16, Holder teaches The method of 15, wherein the characterizing each of the flight intervals includes determining that the flight interval includes or does not include at least one of two flight path deviations comprising a detour or a holding pattern. (Holder, see at least Fig. 8 where GUI 808 shows a lateral flight path deviation recommendation 812 and the second deviation recommendation GUI 808 shows a vertical flight path deviation recommendation 814. The first deviation recommendation GUI 808 shows that fuel remaining from accepting the deviation recommendation increases from 2 h 4 m to 2 h 14 m and shows that estimated travel decreases from 2 h 42 m to 2 h 30 m. The second deviation recommendation GUI 810 shows that fuel remaining from accepting the deviation recommendation decreases from 2 h 4 m to 1 h 45 m and shows that estimated travel increases from 2 h 42 m to 3 h 1 m.)

As per claim 17, Holder teaches The method of claim 12, further comprising, prior to dividing the flight data into the plurality of subsets, generating, by an image generation module of the computing system, a digital flight path image of the flight data, the digital flight path image containing a flight path representing the plurality of coordinates, wherein dividing the flight data into the plurality of subsets comprises dividing the flight path into a plurality of flight path segments based on a fixed time window, wherein each one of the plurality of flight path segments corresponds to one of the flight intervals of the flight. (Holder, see at least Fig.4 and Fig. 5, where digital flight image is presented of the aircraft and its current location, past location, and trajectories.)

As per Claim 18, Holder teaches A system for providing an indication identifying a flight as including or not including a flight path deviation, the system comprising: one or more processors; and one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to: receive flight data associated with a flight, the flight data comprising a plurality of coordinates indicating a location of an aircraft at a plurality of times during the flight; (Holder, see at least Fig. 4 and Fig. 5 in which flight data is shown and in which comprises of a plurality of positions indicating locations of the aircraft during the flight. Also see Fig. 2A in which shows a processor, memory system, a communication device, user interface, and a display device.)
classify a plurality of time intervals of the flight by successively applying a plurality of filters of a convolutional neural network algorithm to subsets of the plurality coordinates corresponding to each time interval of the plurality of time intervals to determine that the time interval includes or does not include at least one flight path deviation; (Holder, see at least [0031] in which the computing device 102 is capable of storing, maintaining, and executing an application configured to determine and present flight data analysis, including flight planning, flight deviation analysis, navigation data, map data, or similar.)
identify the flight as including at least one flight path deviation if at least one of the time intervals is classified as including the at least one flight path deviation; and provide an indication identifying the flight as including or not including at least one flight path deviation to a second computing system. (Holder, see at least Fig. 4 and Fig. 5 in which flight data is shown and in which comprises of a plurality of positions indicating locations of the aircraft during the flight. Also see Fig. 2A in which shows a processor, memory system, a communication device, user interface, and a display device.)

As per claim 19, Holder teaches The system of 17, wherein the non-transitory memory modules further cause the one or more processors to generate a digital flight path image of the flight data, the digital flight path image containing a flight path of the plurality of coordinates. (Holder, see at least Fig.4 and Fig. 5, where digital flight image is presented of the aircraft and its current location, past location, and trajectories.)

As per claim 20, Holder teaches The system of claim 19, wherein the non-transitory memory modules further cause the one or more processors to divide the flight path into a plurality of flight path segments representing portions of the flight path lying within a time window, wherein the subsets of the plurality of coordinates corresponding to each time interval correspond to the flight path segments. (Holder, see at least Fig.4 and Fig. 5, where digital flight image is presented of the aircraft and its current location, past location, and trajectories.)

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all limitations of the base claim and any intervening claims. 

With regards to claims 9, the closest prior art, Holder, teaches identifying flight path deviation. However, it does not further teach the output indicating percentages of flights identified as including at least one flight deviation.
With regards to claims 10, the closest prior art, Holder, teaches identifying flight path deviation. However, it does not further teach the wherein the percentages of the flights identified as including at least one flight path deviation. 

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ANWAR MOHAMED whose telephone number is (571)
272-3562. The examiner can normally be reached during the hours, 7:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANWAR MOHAMED/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661